Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed November 12th, 2020, in which Claims 1, 3, 7, 11, 13, 17, 21, 23, and 27 have been amended.  No claims have been cancelled nor added.  The amendments have been entered.  Claims 1-30 were pending.  
An examiner-initiated interview was held on February 16th, 2021, in which the examiner and applicant discussed additional amendments.  The applicant emailed specific approved wording for an examiner’s amendment to the examiner on February 17th, 2021, to Claims 1, 3, 7, 11, 13, 17, 21, 23, and 27.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given by attorney Zac Kelton in an email dated February 17th, 2021.  The amendments to the independent claims were made 1) in order to overcome a potential prior art rejection based on Trovero, US Patent 8,112,303 and 2) to clarify claim language regrading which “predefined constraints” were violated by which “overrides”.  The amendments to the dependent claims were made to make them consistent (i.e. avoid introducing antecedent basis issues) with the new independent claim language.



1.	 (Currently Amended)  A non-transitory computer-readable medium comprising program code that is executable by a processing device for causing the processing device to:
	generate a graphical user-interface (GUI) that includes:
a graph depicting an aggregated time-series projection over a future period of time, the aggregated time-series projection being generated at least in part by aggregating a plurality of time series;
an input element for receiving user input associated with a data point in the aggregated time-series projection;
a GUI object for presenting an impact analysis portion of the graphical user-interface;
	receive the user input via the input element of the GUI, the user input indicating that an existing value for the data point in the aggregated time-series projection is to be overridden with an override value that is different from the existing value of the data point;
	based on receiving the user input via the input element:
adjust the aggregated time-series projection using the override value for the data point to generate an updated version of the aggregated time-series projection;
render an updated version of the graph in the GUI, wherein the updated version of the graph visually depicts the updated version of the aggregated time-series projection; and
update data points in the plurality of time series by propagating an impact of overriding the existing value of the data point with the override value through the plurality of time series based on respective relationships between the aggregated time-series projection and the plurality of time series; and
	based on detecting a user interaction with the GUI object, visually present the impact analysis portion of the graphical user-interface, the impact analysis portion visually representing respective impacts of overriding the existing value of the data point with the override value on each time series in the plurality of time series, the respective impacts being visually represented at the same time within the impact analysis portion;

determine that the other override value conflicts with a particular constraint of one or more predefined constraints; and
generate, in the GUI, a table that includes a plurality of statuses for a plurality of override values provided as user inputs and associated with different dates, each status in the plurality of statuses indicating whether a corresponding override value in the plurality of override values conflicts with at least one constraint of the one or more predefined constraints, wherein the table includes a status indicating that the other override value conflicts with the particular constraint of the one or more predefined constraints.

3.	(Currently Amended)  The non-transitory computer-readable medium of claim 1, further comprising program code that is executable by the processing device for causing the processing device to:
	based on determining that the other override value conflicts with the particular constraint of the one or more predefined constraints, discard the other override value without updating the aggregated time-series projection or the plurality of time series.

7.	(Currently Amended)  The non-transitory computer-readable medium of claim 1, further comprising program code that is executable by the processing device for causing the processing device to:
	receive another plurality of override values for a particular data point in the aggregated time-series projection or the plurality of time series;
	determine an average value of the other plurality of override values;
	apply one or more constraints to the average value to determine an updated value for the particular data point, the updated value for the particular data point being different from the average value of the plurality of override values;
	generate an adjusted version of the particular data point by replacing a value for the particular data point with the updated value; and


11.	(Currently Amended)  A system comprising:
	a processing device; and
a memory device comprising program code that is executable by the processing device for causing the processing device to:
		generate a graphical user-interface (GUI) that includes:
a graph depicting an aggregated time-series projection over a future period of time, the aggregated time-series projection being generated at least in part by aggregating a plurality of time series;
an input element for receiving user input associated with a data point in the aggregated time-series projection;
a GUI object for presenting an impact analysis portion of the graphical user-interface;
		receive the user input via the input element of the GUI, the user input indicating that an existing value for the data point in the aggregated time-series projection is to be overridden with an override value that is different from the existing value of the data point;
		based on receiving the user input via the input element:
adjust the aggregated time-series projection using the override value for the data point to generate an updated version of the aggregated time-series projection;
render an updated version of the graph in the GUI, wherein the updated version of the graph visually depicts the updated version of the aggregated time-series projection; and
update data points in the plurality of time series by propagating an impact of overriding the existing value of the data point with the override value through the plurality of time series based on respective relationships between the aggregated time-series projection and the plurality of time series; and

receive another user input indicating that another value for another data point in the aggregated time-series projection is to be overridden with another override value;
determine that the other override value conflicts with a particular constraint of one or more predefined constraints; and
generate, in the GUI, a table that includes a plurality of statuses for a plurality of override values provided as user inputs and associated with different dates, each status in the plurality of statuses indicating whether a corresponding override value in the plurality of override values conflicts with at least one constraint of the one or more predefined constraints, wherein the table includes a status indicating that the other override value conflicts with the particular constraint of the one or more predefined constraints.

13.	(Currently Amended)  The system of claim 11, wherein the memory device further comprises program code that is executable by the processing device for causing the processing device to:
	based on determining that the other override value conflicts with the particular constraint of the one or more predefined constraints, discard the other override value without updating the aggregated time-series projection or the plurality of time series.

17.	(Currently Amended)  The system of claim 11, wherein the memory device further comprises program code that is executable by the processing device for causing the processing device to:
	receive another plurality of override values for a particular data point in the aggregated time-series projection or the plurality of time series;
	determine an average value of the plurality of other override values;
one or more constraints to the average value to determine an updated value for the particular data point, the updated value for the particular data point being different from the average value of the plurality of override values;
	generate an adjusted version of the particular data point by replacing a value for the particular data point with the updated value; and
	adjust the aggregated time-series projection based on the adjusted version of the particular data point.

21.	(Currently Amended)  A method comprising:
	generating, by a processing device, a graphical user-interface (GUI) that includes:
a graph depicting an aggregated time-series projection over a future period of time, the aggregated time-series projection being generated at least in part by aggregating a plurality of time series;
an input element for receiving user input associated with a data point in the aggregated time-series projection;
a GUI object for presenting an impact analysis portion of the graphical user-interface;
	receiving, by the processing device, the user input via the input element of the GUI, the user input indicating that an existing value for the data point in the aggregated time-series projection is to be overridden with an override value that is different from the existing value of the data point;
	based on receiving the user input via the input element:
adjusting, by the processing device, the aggregated time-series projection using the override value for the data point to generate an updated version of the aggregated time-series projection;
rendering, by the processing device, an updated version of the graph in the GUI, wherein the updated version of the graph visually depicts the updated version of the aggregated time-series projection; and

	based on detecting a user interaction with the GUI object, visually presenting, by the processing device, the impact analysis portion of the graphical user-interface, the impact analysis portion visually representing respective impacts of overriding the existing value of the data point with the override value on each time series in the plurality of time series, the respective impacts being visually represented at the same time within the impact analysis portion;
receiving, by the processing device, another user input indicating that another value for another data point in the aggregated time-series projection is to be overridden with another override value;
determining, by the processing device, that the other override value conflicts with a particular constraint of one or more predefined constraints; and
generating, by the processing device and in the GUI, a table that includes a plurality of statuses for a plurality of override values provided as user inputs and associated with different dates, each status in the plurality of statuses indicating whether a corresponding override value in the plurality of override values conflicts with at least one constraint of the one or more predefined constraints, wherein the table includes a status indicating that the other override value conflicts with the particular constraint of the one or more predefined constraints.

23.	(Currently Amended)  The method of claim 21, further comprising:
	based on determining that the other override value conflicts with the particular constraint of the one or more predefined constraints, discarding the other override value without updating the aggregated time-series projection or the plurality of time series.

27.	(Currently Amended)  The method of claim 21, further comprising:
	receiving another plurality of override values for a particular data point in the aggregated time-series projection or the plurality of time series;

	applying one or more constraints to the average value to determine an updated value for the particular data point, the updated value for the particular data point being different from the average value of the plurality of override values;
	generating an adjusted version of the particular data point by replacing a value for the particular data point with the updated value; and
	adjusting the aggregated time-series projection based on the adjusted version of the particular data point.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, and 21 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In Claims 1, 11, and 21:
… receiv[ing][a] user input indicating that [a] value for [a] data point in the aggregated time-series projection is to be override with [an] override value; 
determin[ing] that the [] override value conflicts with a particular constraint of one or more predefined constraints; and
generat[ing], in the GUI, a table that includes a plurality of statuses for a plurality of override values provided as user inputs and associated with different dates, each status in the plurality of status indicating whether a corresponding override value in the plurality of override values conflicts with at least one constraint … 

The closest prior art of record is Trovero, US Patent 8,112,303, which also teaches the projection/prediction of time-series and includes the ability to override projected values and to adjust the predictions based on the overrides.  Under the broadest reasonable interpretation, table that may indicate a conflict between user input override values and predefined constraints (see Trovero, Fig. 25); however, Trovero makes it clear in column 13, lines 35-45, that the “Parent and Children node hierarchy tables” presenting the conflicts only concern predictions for a single date at a time.  While tables with general information regarding multiple dates is known in the prior art, the only art uncovered dealing with resolving conflicts in user-provided override values is from the same applicant.  Thus, no motivation could be found in any existing prior art for presenting the plurality of overrides with corresponding statuses indicating conflicts associated with a plurality of different dates into a single table in a GUI, as no other valid prior art contains teachings regarding desirable methods of presentation of this particular kind of information. 
Dependent Claims 2-10, 12-20, and 22-30 are allowed as they depend upon an allowable independent claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN M SMITH/            Examiner, Art Unit 2122